UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6782



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT PRICE, JR., a/k/a Rocky,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-97-119, CA-00-422-7)


Submitted:   July 18, 2002                 Decided:    July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Price, Jr., Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Robert Price, Jr., seeks to appeal the district court’s orders

(1) denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001); and (2) denying his post-judgment motion to amend.         We have

reviewed the record and the district court’s opinion and orders and

find no reversible error.      Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Price, Nos. CR-97-119; CA-00-

422-7 (W.D. Va. Jan. 31, 2002 & Apr. 5, 2002).           We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                     2